        Case 1:17-cv-02126-CBA Document 88 Filed 03/19/21 Page 1 of 1 PageID #: 1616




                                                    Law Offices
                                          Suslovich & Klein LLP
                                              Chase Manhattan Building
                                                  1507 Avenue M
                                        Brooklyn, New York 11230-5214

JACOB F. SUSLOVICH                                                                             TELEPHONE    718-382-5700
SIMON KLEIN                                                                                       TELEFAX   718-382-5796



                                                                                March 19, 2021
          HONORABLE CAROL BAGLEY AMON
          United States District Court Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201


                         Re:     CIT Bank, N.A. v. Zisman, et. al.
                                 Docket Number: 17-cv-02126 (CBA)


          Dear Judge Amon:

          This firm represents Defendants, Sharon Zisman and Berel Zisman, in this residential foreclosure
          action. I learned today that, unfortunately, my client, Defendant, Berel Zisman, passed away last
          week on March 12, 2021. Although I requested a copy of his death certificate from the decedent’s
          family, I have not yet received it. It is my understanding that the death of a party automatically stays
          the proceedings until the decedent is substituted. Am. Airlines Fed. Credit Union v. Costello, 161
          A.D.3d 819, 820, 77 N.Y.S.3d 427, 429 (2nd Dep’t 2018)(“As a general matter, “the death of a party
          divests a court of jurisdiction to act, and automatically stays proceedings in the action pending the
          substitution of a legal representative for that decedent pursuant to CPLR 1015(a)””)(citations
          omitted).

          By reason of the above, it is respectfully requested that the Court notify the parties as to whether or
          not the court conference scheduled for this coming Monday (3-22) at 2:00 p.m. will proceed as
          scheduled.


                                                                Respectfully submitted,
                                                                Mark M. Kranz
                                                                Mark M. Kranz
          Copy via ECF to

          BRONSTER LLP
          Attention: Sean Monahan, Esq.
          Attorneys for the Plaintiff, CIT Bank, N.A.
